Citation Nr: 1618162	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a heart condition (diagnosed as atrial fibrillation), including as due to exposure to herbicides and/or secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1953 to October 1953.

The matter comes before the Board of Veterans' Appeals (Board/BVA) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

In August 2015, the Board remanded this matter for further development, to include obtaining an opinion as to the etiology of any current heart condition.  The requested development was performed and complies with the directives of the Board remand.  The matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative (meaning competent and credible) evidence of record shows that the Veteran's current heart conditions, to include a diagnosis of atrial fibrillation, are not etiologically related to his active service, to include by way of a service-connected disability.  




CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include a diagnosis of atrial fibrillation, including due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2010 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The August 2010 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board is cognizant of the fact that the record reflects that parts of the Veteran's service treatment records (STRs) were destroyed by a fire.  When STRs are lost or missing, the VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  "The Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim; that is, the absence of such records does not create an adverse presumption against the VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

The Board finds that VA has discharged its heightened duty to assist.  To this end, his obtainable STRs, VA and private medical treatment records, and lay statements have been obtained and associated with the record for consideration.

The VA also attempted to corroborate the Veteran's exposure to tactical herbicides at Fort Detrick, Maryland through a request to the Joint Services Records Research Center (JSRRC).  See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, C.10.  The JSRRC responded that while herbicides were used at this location, they were unable to corroborate the Veteran's statements that he was ever stationed at this location. 

The Board concludes that all the identified and available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the necessity for an examination, as it relates to the claim for service connection for a heart condition, the Veteran was afforded a VA examination in November 2015, with the VA examiner providing an opinion as to the etiology of any current heart condition.  The Board finds that the VA examination of record is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, reported findings pertinent to the rating criteria and provided probative opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and appeared at hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Moreover, the diseases, including ischemic heart disease, listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran contends that as a result of exposure to herbicides and chemicals he developed his current heart disorder.  Specifically, he claims that during a training exercise at Fort Detrick, Maryland around June 1953, helicopters flew over at a low altitude and sprayed Agent Orange.  In the alterative, he maintains that his current heart disorder is caused or aggravated by his service-connected disorders, specifically that they prevented him from exercising, which in turn caused him to develop heart problems.  

After considering the evidence of record, the Board is not persuaded that the Veteran has met the presumption for showing that he was exposed to herbicides, including Agent Orange.  In addition to atrial fibrillation not being a presumptive disease for AO exposure, the evidence of record does not reflect, nor does the Veteran allege, service in the Republic of Vietnam during the time period in which exposure to herbicides is presumed for the purposes of a claim for service connection.  In addition, his obtainable STRs do not show that he was stationed at Fort Detrick or at any other base in Maryland.  Instead, his STRs show that he was inducted in Providence, Rhode Island and stationed in Atlanta and Fort Benning, Georgia.  A review of his STRs indicates that he injured his right knee in May 1953 while stationed in Providence, Rhode Island and received continuous treatment for it until June 1953 after an orthopedic examination determined his right knee was normal.  The Veteran's STRs also show that he had a dental examination in Atlanta, Georgia in July 1953.  Moreover, there is no medical evidence in his STRs that he had symptoms, treatment or a diagnosis for heart problems during his active duty from May 1953 to October 1953.

At a 1983 Board hearing concerning the appeal of denial of service connection for his right knee, the Veteran stated that he joined the military in May 1953 and re-injured his right knee in June 1953 during basic training and after eight weeks, was transferred to Atlanta, Georgia for more training exercises after his right knee was declared normal. 

In a September 2011 statement, the Veteran reported that he was "somewhere" in Maryland in June 1953 when he was exposed to herbicides.  Then at a May 2012 Decision Review Officer (DRO) hearing, the Veteran testified that he spent two weeks stationed at Aberdeen Proving Ground, Maryland somewhere in the month of July 1953 when he heard helicopters come out at night and sprayed herbicide. 

A September 2013 VA memorandum confirmed that Fort Detrick, Maryland was on a list compiled by the Department of Defense associated with herbicide use from June 1 through July 31, 1953.  The memorandum, however, could not substantiate the Veteran's statements that he was stationed at Fort Detrick, Maryland because his personnel records were burned in 1973 and the STRs of record were absent any service at Fort Detrick, Maryland.

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of atrial fibrillation and that they have continued since his active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, there is simply no objective evidence to corroborate the Veteran's statements that he was stationed in either Aberdeen Proving Ground or Fort Detrick, Maryland.  Contrarily, the evidence of record supports a finding that the Veteran had service in Providence, Rhode Island, Atlanta and Fort Benning, Georgia.  Even his earlier statements at the 1983 Board hearing support this conclusion. 

Further, his more recent statements are contradictory.  While his September 2011 statement mentioned that he was "somewhere" in Maryland in June 1953, later at his May 2012 DRO hearing, he testified that he was there for two weeks in July 1953.  The STRs of record, however, show differently.  They instead indicate that the Veteran was in Providence, Rhode Island in May and for some part of June 1953 until he was transferred to Atlanta, Georgia in July 1953 as evidenced by his own 1983 Board testimony and the July 1953 dental examination.  Since the statements provided by the Veteran that his atrial fibrillation was due to herbicide exposure during active service are inconsistent with each other and the other evidence of record, the Board finds that these statements are not credible.  Resultantly, he is therefore not presumed to have been exposed to Agent Orange or other herbicide agent.  The Board finds that the Veteran's claim must be denied on this basis.

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Ultimately, a non-combat Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his or her assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In this case, the Veteran's service treatment records make no reference to heart problems either in the way of relevant subjective complaints or objective clinical findings that provide a basis for a diagnosis of heart problems, to include atrial fibrillation.  Post service medical records show that he developed it in 1994.

In this case, the Board is unable to attribute the post-service development of the Veteran's atrial fibrillation to his military service.  Neither atrial fibrillation nor any heart problems were noted in service.  Then there follows a lengthy period after service discharge in which there is no evidence of heart problems, including atrial fibrillation.  The evidence of record shows that the first instance of atrial fibrillation was in 1994, some 41 years after service.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for atrial fibrillation for over 41 years after his service had ended in 1953, consistent with 38 C.F.R. § 3.303(b).  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed atrial fibrillation are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.

With regard to the Veteran's belief as to a relationship between his service-connected disabilities resulting in his inability to exercise, in turn causing his current heart difficulties, diagnosed as atrial fibrillation, the Board finds that the etiology of the Veteran's current heart conditions falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's opinion that purports to establish a relationship between his service-connected disabilities and his current heart problems, including a diagnosis of atrial fibrillation, is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current heart problems are related to his service-connected right ankle and knee disabilities or any other service-connected disability.  While the Board notes that the Veteran submitted several articles about the risk of heart problems without exercise, treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The article/medical treatises submitted by the appellant are general in nature as opposed to specifically addressing the Veteran's case and are of little probative value.

In contrast, in connection with the August 2015 Board remand, the Veteran was afforded a VA examination in November 2015 to determine the relationship, if any, between his current heart problems and his service-connected disabilities.  The examiner diagnosed the Veteran as having atrial fibrillation at that time.  

Following examination of the Veteran and review of the record, the examiner opined that the Veteran's chronic atrial fibrillation was less likely as not caused by or permanently aggravated by his service-connected right ankle and right knee conditions and was at least as likely as not due to his essential hypertension.  She stated that limited physical activity was not considered a risk factor for developing atrial fibrillation.  She indicated that per UpToDate, studies had shown that there was no difference in the risk of atrial fibrillation comparing patients in the maximum exercise and minimal exercise groups and that per UpToDate, a history of hypertension increased the risk of developing atrial fibrillation, and that hypertension was the most common underlying disorder in patients with atrial fibrillation.  The examiner also noted that review of treatment records did not show an association of the Veteran's heart conditions (to include need for a pacemaker) to his service-connected right ankle and right knee conditions.  She opined that the Veteran's pulmonary hypertension with right ventricular dilatation and tricuspid regurgitation was at least as likely as not due to his obstructive sleep apnea and was not due to or aggravated by his service-connected right ankle and right knee conditions.  

She noted that the Veteran's claimed lack of physical activity due to his service-connected ankle and knee conditions was not a risk factor associated with pulmonary hypertension.  Causes of secondary pulmonary hypertension included: pulmonary emboli; chronic obstructive pulmonary diseases; connective tissue disorders, such as scleroderma or lupus; sleep apnea; congenital heart defects; sickle cell anemia; chronic liver disease (cirrhosis); AIDS; lung diseases such as pulmonary fibrosis; left-sided heart failure; living at altitudes higher than 8,000 feet (2,438 meters); climbing or hiking to altitudes higher than 8,000 feet (2,438 meters) without acclimating first; and use of certain stimulant drugs, such as cocaine. 

She stated that the Veteran's reported dyspnea and fatigue limiting his physical activity were at least as likely as not due to the pulmonary hypertension and that the Veteran's need for a pacemaker was at least as likely as not due to the medications required in his care to treat the atrial fibrillation and hypertension (beta-blockers, digoxin) or due to replacement of sinus node tissue by fibrous tissue, which might be accompanied by degeneration and fibrosis of other parts of the conduction system as well, including the atrioventricular (AV) node fibrosis of the conduction system.  She specifically indicated that the Veteran's need for a pacemaker was not due to the service-connected right ankle and right knee conditions. 

The Board is giving this opinion the most probative weight.  The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements and testimony from the Veteran, was reviewed.  Based on all of the evidence and examination of the Veteran, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for a heart condition, to include atrial fibrillation, on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a heart condition is denied. 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


